Order unanimously affirmed with costs. Memorandum: The burden of proof on a motion for summary judgment rests upon the moving party even where the opposing papers are insufficient (Zuckerman v City of New York, 49 NY2d 557, 562; Monroe Abstract & Tit. Corp. v Giallombardo, 54 AD2d 1084, 1085). The county, in this motion, has failed to meet its burden of demonstrating its entitlement to summary judgment. At trial, it will be the plaintiffs burden to present evidence which will prove that the negligence of. the county was a proximate cause of the injuries sustained. (Appeal from order of Supreme Court, Erie County, Broughton, J.—summary judgment.) Present—Dillon, P. J., Callahan, Boomer, Balio and Schnepp, JJ.